Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 2 December 2021.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…determining a target interval by calculating a normalized difference in queue depth based on the queue depth and a target queue depth; modifying the target interval based on the normalized difference in queue depth to a modified target interval….”
 
[Claims 2-3,5-6, 8 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 11) “…responsive to the outgoing interval being less than a target interval based on a normalized difference of a target queue depth and the queue depth, setting an actual outgoing interval to be no less than the target interval and acting on the second request after expiration of the target interval.”

[Claims 12-14 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

(Claim 16) “…a calculator unit configured to dynamically adjust the target interval based on a normalized difference of a queue depth and a throttle queue depth.”

[Claims 17-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 16.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 2 December 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137